                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

BAREFIELD WORKPLACE SOLUTIONS, INC.                                                               PLAINTIFF

vs.                                                       CIVIL ACTION No.: 3:17-CV-87-HTW-LRA

MILLER’S OF COLUMBIA, INC., PAUL H. OLSEN,
SHIRISHA JANUMPALLY, SILVIJA VALLERU,
LIONSHEAD ENTERPRISES CORP.,
SURESH VENKAT DOKI, SURESH BOYAPATI,
and JOHN DOES 1-5                                                                            DEFENDANTS


                                                     ORDER

           BEFORE THIS COURT is the Motion for Reconsideration of this Court’s September 30,

2018 Order [Docket no. 121] filed by Defendant Paul Olsen (hereinafter referred to as

“Defendant”). Defendant’s motion asks this Court to reconsider its previous Order [Docket no.

118] denying Defendant’s motions to dismiss the Complaint filed against him by Plaintiff

Barefield Workplace Solutions, Inc. (hereinafter referred to as “Plaintiff”).

           Rule 59(b) 1 of the Federal Rules of Civil Procedure governs a district court’s

reconsideration of a motion that disposes of less than all of the claims or parties. See Helena Labs.

Corp. v. Alpha Scientific Corp., 483 F.Supp.2d 538, 538 n. 1 (E.D. Tex. 2007) (court may

reconsider and rescind an order entered before final adjudication). Reconsideration, however,

serves the narrow purpose of permitting the court “to correct manifest errors of law or fact.”

Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989).




1
    Rule 54(b) of Federal Rules of Civil Procedure states, in its pertinent part:
          . . . . any order or other decision, however designated, that adjudicates fewer than all the claims or
          the rights and liabilities of fewer than all the parties does not end the action as to any of the claims
          or parties and may be revised at any time before the entry of a judgment adjudicating all the claims
          and all the parties' rights and liabilities.
                                                         1
       Motions for reconsideration will be reviewed for abuse of discretion. Martin v. H.M.B.

Constr. Co., 279 F.2d 495, 496 (5th Cir. 1960). This Court has reviewed Defendant’s motion for

reconsideration and supporting briefs, as well as the opposing response and memorandum filed by

the Plaintiff. This Court finds that the submitted motions and briefs contain no new jurisprudence

or factual basis supporting a grant of Defendants’ request for reconsideration of this Court’s

previous Order [Docket no. 118].

       IT IS, THEREFORE, ORDERED that the Defendants Paul Olsen’s Motion for

Reconsideration of Court’s September 30, 2018 Order [Docket No. 121] is DENIED.

       SO ORDERED AND ADJUDGED this the 12th day of September, 2019.

                                             /s/HENRY T. WINGATE
                                             UNITED STATES DISTRICT COURT JUDGE




                                                2
